Citation Nr: 0317686	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  00-15 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to secondary service connection for carpal 
tunnel syndrome of the right hand.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for right knee 
disability.

4.  Entitlement to service connection for appendectomy, 
postoperative status. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel
INTRODUCTION

The veteran had active military service from December 1978 to 
May 1998.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The veteran's claim was remanded by the Board in May 2001.  
Although the issues of service connection for a left shoulder 
and left knee disabilities had been in appellate status, 
these issues were granted by the RO in March 2003.  
Accordingly, they are no longer in appellate status.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a diagnosis of 
carpal tunnel syndrome of the right wrist.

2.  There is no competent medical evidence of a diagnosis of 
a right knee disability.
 
3.  The veteran has a scar as a result of the appendectomy 
she underwent in service in 1978.   


CONCLUSIONS OF LAW

1.  Carpal tunnel syndrome was not incurred in service, and 
is not proximately due to the veteran's service-connected 
left shoulder disability.  38 U.S.C.A. §§1110; 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2002).

2.  A right knee disorder was not incurred in service.  38 
U.S.C.A. §§1110; 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2002).

3.  The grant of service connection for an appendectomy scar 
is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show that the veteran underwent an 
appendectomy in November 1978 in Germany.  She was seen for 
recurrent knee pain in April 1992.  She was seen for right 
knee pain in October 1995.  At separation in January 1998, it 
was noted that the veteran had bilateral knee arthralgias.  

The veteran underwent a VA examination in May 1999.  
Diagnoses were chronic low back pain.

A June 1999 VA x-ray noted possible subluxation of the distal 
ulna.  

In a December 2000 letter, Dr. J. G. wrote that the veteran 
had degenerative joint disease of both knees.  

The veteran underwent a VA examination for her joints in 
November 2001.  She stated that her spine was x-rayed in 1976 
showing a partial lumbarization of L1.  She stated that she 
an appendectomy in 1978, and that the scar was keloid and 
itching.  She stated that her knees began bothering her in 
1992 with no specific injury.  She stated that they did not 
have boots that fit her.  Diagnosis was arthralgia of both 
knees.  

The veteran underwent a VA examination for scars in November 
2001.  The veteran had an appendectomy scar 6 cm. in the 
lower abdominal fold.  It was very difficult to find, and was 
just hairline.  It was nontender.  There was no indication of 
carpal tunnel syndrome.  

The veteran underwent a VA examination for her spine in 
November 2001.  There was full range of motion, with no 
evidence of painful motion.  There was no objective evidence 
of painful motion, spasm, weakness, or tenderness.  There 
were no postural abnormalities.  Musculature of the back was 
good.  Deep tendon reflexes were hypoactive and equal.  
Diagnosis was degenerative joint disease of the lumbosacral 
spine.  


Analysis

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

In March 2003, the RO sent the veteran a Supplemental 
Statement of the Case (SSOC).  In said SSOC and in previous 
letters, the RO asked the veteran to tell it about any 
additional evidence she wanted obtained.  The SSOC told the 
veteran that the RO was required to make reasonable efforts 
in obtaining relevant records and to inform the veteran about 
the attempts.  Throughout the appeal and in the SSOC, the 
veteran has been asked to provide VA with information about 
other evidence that might be available, and was told VA would 
assist her in obtaining additional evidence (such as private 
medical reports and reports from federal agencies).  In 
short, the RO has informed the appellant which information 
and evidence that the appellant was to provide to VA and 
which information and evidence that the VA would attempt to 
obtain on behalf of the appellant. 38 C.F.R. § 3.159 (b) 
(2002); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  

The RO notified the veteran of the reasons for its decision, 
as well as the laws and regulations applicable to his claim.  
This information was provided in the May 2000 Statement of 
the Case as well as the March 2003 Supplemental Statement of 
the Case.  In these documents, the RO also provided notice of 
what evidence it had considered. 

In view of the development that has been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate her claim, and she has been made aware 
of how VA would assist her in obtaining evidence and 
information.  She has not identified any additional, relevant 
evidence that has not been requested or obtained.  She was 
afforded a VA examination to determine whether she had carpal 
tunnel syndrome, as well as right knee disorders, or 
residuals from her appendectomy.  For the aforementioned 
reasons, there is no reasonable possibility that further 
assistance would aid in the substantiation of the claim.  In 
short, the requirements under the VCAA have been met.  

Under the applicable law and VA regulations, in order to 
establish service connection, the evidence must demonstrate 
that the current disability is the result of a disease or 
injury that either began in or was aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).    

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-98 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d). 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (a) (2002).  

Regarding the claim of service connection for carpal tunnel 
syndrome of the right hand, the evidence does not show that 
the veteran was seen for any problems regarding her right 
hand or arm in service.  Nor does the evidence show that the 
veteran has a current disability of the right hand.  Although 
it was noted in a June 1999 VA x-ray report that the veteran 
had possible subluxation of the distal ulna, at a November 
2001 VA examination, the examiner clarified that there was no 
indication of carpal tunnel syndrome.  Without evidence of a 
current disability, the veteran's claim must be denied on 
both a direct and secondary basis.  

Regarding the claim of service connection for a right knee 
disability, the evidence does not show that the veteran has a 
current right knee disorder.  While the veteran was seen for 
right knee pain while in service, she has not indicated that 
she was treated for her right knee after service.  Also, at 
the veteran's November 2001 VA examination for her knees, the 
examiner noted only that the veteran had arthralgia of the 
knees.  The Board notes that pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999); dismissed in part and vacated in part on 
other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).  Without evidence of a diagnosed right knee 
disability, the veteran's claim must be denied.     

Although the veteran claims that she suffers from a right 
knee disability and carpal tunnel syndrome of the right hand, 
she is not a medical professional who can make such 
determinations.  The veteran is competent to describe 
symptoms she had during service, but as a layperson, she is 
not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of service connection for carpal tunnel 
syndrome of the right hand and a right knee disability must 
be denied.  38 U.S.C.A §5107 (West 2002).

Regarding the claim of service connection for residuals of an 
appendectomy, the evidence clearly shows that the veteran had 
her appendix removed while in service in 1978.  According to 
the report of the November 2001 VA examination,  the veteran 
had an appendectomy scar.  Although it was noted that the 
scar was non-tender, the scar was, nonetheless, present and 
discernible to the examiner.  Because the scar is the result 
of the appendectomy in service, the grant of service 
connection is warranted.


ORDER

Entitlement to service connection for carpal tunnel syndrome 
of the right hand, to include as secondary to the veteran's 
service-connected left shoulder disability, is denied.

Entitlement to service connection for a right knee disability 
is denied.  

Entitlement to service connection for an appendectomy scar is 
granted.  




REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

The evidence shows that the veteran injured her back on 
several occasions while in service, and that she was seen for 
low back pain.  She was diagnosed with degenerative joint 
disease of the lumbosacral spine at a November 2001 VA 
examination.  

The VA's duty to assist requires that the veteran be afforded 
a VA examination with respect to her disability, which should 
take into account the records of the veteran's prior medical 
history, and includes an opinion as to the etiology of his 
disability before a decision concerning her appeal can be 
made.  See Pond v. West, 12 Vet. App. 341, 346 (1999); Moore 
v. Derwinski, 1 Vet. App. 401, 405 (1991).

Accordingly, the veteran should be provided with a VA 
examination in which the examiner provides diagnoses of all 
low back disorders, and indicates whether they are related to 
the accident the veteran sustained while in service.  In a 
recent decision, the United States Court of Appeals for the 
Federal Circuit invalidated, in part, the Board's development 
authority.  Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003) the United States Court of Appeals for the Federal 
Circuit (Federal Circuit).  For that reason, the veteran's 
claim must be remanded so that the RO can do the development 
needed in this case.  

For the reasons stated above, this case is REMANDED to the RO 
for the following actions:

1.  The RO should take appropriate steps 
to obtain and associate with the claims 
file any copies of VA and private medical 
records regarding the veteran's low back 
that have not already been associated 
with the claims folder.

2.  The veteran should be scheduled for a 
VA examination for his low back.  The 
claims folder, to include all evidence 
added to the record in accordance with 
the paragraphs above, and a copy of this 
REMAND should be made available to the 
examiner in conjunction with the 
examination.  The veteran should be 
examined to determine the nature and 
etiology of all low back disorders that 
might be present.  The examination report 
should include responses to the following 
medical questions:

a.  Based on review of the claims 
folder and the examination findings, 
state as precisely as possible the 
diagnoses of all low back disorders 
the veteran currently has.
 
b.  For each diagnosis reported in 
response to item (a), above, state a 
medical opinion as to the time of 
onset of the low back disorder.

c.  For each diagnosis reported in 
response to item (a), above, state a 
medical opinion as to whether the 
low back disorder is the result of a 
disease or injury the veteran had in 
service.

If it is not feasible to answer any of 
these questions, this should be so 
stated.  The claims folder and a copy of 
this remand must be made available to the 
examining physician in conjunction with 
the examination so that he/she may review 
pertinent aspects of the appellant's 
medical history.

3.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

4.  The RO should readjudicate the 
appellant's claim of entitlement to 
service connection for a low back 
disability.  In the event that the claim 
is not resolved to the satisfaction of 
the appellant, she should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  After the veteran and her 
representative have been given the 
applicable time to submit additional 
argument, the case should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

